Citation Nr: 0503681	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which denied 
service connection for multiple sclerosis.

For the reasons explained below, the claim must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted in 
service, but certain diseases may be presumed to have been so 
incurred even if there is no record of such a disability 
during service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  38 U.S.C.A. 
§ 1112(a)(4) (West 2002) provides for such presumptive 
service connection when multiple sclerosis manifests to a 
compensable degree within 7 years of the veteran's separation 
from service.  See also 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).

In the present case, an August 2000 note from Dr. "K." 
indicates that the veteran was first diagnosed with multiple 
sclerosis around 1987, which is about 15 years after the 
veteran's February 1972 discharge from service.  However, the 
veteran has submitted lay statements, including by himself, 
his wife, and his friends, which claim that he manifested 
symptoms associated with multiple sclerosis, such as loss of 
balance, incoordination, and vision problems, in 1977 or 
1978, i.e., within the applicable 7 year presumptive period.  
In response to these lay statements, the RO obtained a 
statement by a VA physician written on a Report of Contact 
(VA Form 119), which read in full: "I read the file.  Lay 
person statements can not be used in place of a medical 
history or exam."

The information in the lay statements as to symptoms and the 
years they were observed constitutes potentially competent 
evidence, because these are facts that are capable of 
observation, and do not require medical expertise.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In contrast, 
those portions of the statements that speculate that these 
symptoms indicate the presence of multiple sclerosis before 
it was diagnosed are not competent evidence, because such a 
conclusion is a question of etiology requiring medical 
expertise.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Further, there is a recorded history of a 15-year history of 
a diagnosis of multiple sclerosis.  It does not appear that 
the appellant has been informed that evidence showing the 
onset, and possibly providing pertinent clinical history 
could be highly probative to the instant issue and the 
etiology of the multiple sclerosis.  Accordingly, attempts to 
obtain those records should be undertaken.

In these circumstances, the veteran is entitled to a VA 
examination to determine whether, based on the competent 
medical and lay evidence of record, it is more likely than 
not that his multiple sclerosis manifested within 7 years 
after service or is otherwise related to service.  A remand 
is therefore warranted.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should, with the appellant's 
assistance as needed, attempt to obtain 
clinical records of all treatment for 
multiple sclerosis in the years following 
service.  The veteran should identify the 
location and the approximate dates of 
treatment where multiple sclerosis was 
diagnosed and treated.  If release of 
information forms are needed, they should 
be solicited from the appellant.

2.  Thereafter, and whether or not 
records are obtained, the RO should 
arrange for an appropriate VA examination 
to determine the etiology of his multiple 
sclerosis.  The claims folder must be 
made available to the examiner, 
including, and the VA examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether, 
based on the medical evidence during and 
after service and the lay statements 
submitted (only insofar as they describe 
symptoms observed and not including any 
opinions expressed as to the etiology of 
the veteran's multiple sclerosis), it is 
at least as likely as not that the 
veteran's multiple sclerosis manifested 
within 7 years after his February 1972 
discharge from service, or that the 
multiple sclerosis is otherwise related 
to service.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  The RO should then review the 
additional evidence submitted and 
readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.  When this 
development has been completed, and if 
the benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case 
(SSOC).

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



